Hooker, C. J.
The plaintiff had worked as an apprentice in a foundry for a month or more, at making and filling molds; a part of his duty being the carrying of melted iron from the cupola to the molds in a ladle. On the day in question he was returning to the cupola, and met a fellow-servant carrying a ladle full of molten iron; •and, as he approached, a teaspoonful was spilled, and, striking upon the damp floor, a portion of it flew up and put out plaintiff’s eye. This action is brought to recover ■damages, and the negligence alleged against the master is “that it failed to provide a safe place to work, and to warn the plaintiff of the danger of explosion of spilled metal, and of the danger of injury therefrom. The evidence shows that this foundry floor was as safe as any, so far as its general condition is concerned. Counsel say that the •place was not safe because the floor was made too damp, •or used too soon after sprinkling, and evidence was •offered to show that other foundries allowed time for their floors to dry after sprinkling. The court directed a verdict for the defendant, and plaintiff has brought error.
We have often held that there is some latitude open to •employers in the selection of machinery and methods; “that the latest and most approved are not required; and while we have held that novices are entitled to instruction and warning as to the use of dangerous machinery, and •against dangers not apparent, there is a limit to this duty. If the testimony is to be believed, melted iron always bursts or explodes and flies when it is spilled upon a wet floor, •and spilling from ladles is of daily occurrence in a foundry. This foundry was no exception, and plaintiff’s own testimony shows that he had seen it spilled, and spilled it himself, but that until he was hurt he did “not know that ■an explosion of this kind was liable to occur.”
It is manifest that no serious injury would be likely to ■occur from the spilling of a teaspoonful of iron, unless a spark happened to strike an eye, which is a remote contingency. It goes without saying that the master was not ■called upon to tell this boy, who had worked a month at *310the business, that when approaching another, carrying' hot iron, he should turn his back, or get behind a screen, to avoid having his eye put out if his fellow-servant should happen to spill a teaspoonful of iron on the floor. In my opinion, this was not such an extraordinary risk as calls, for the application of the rule laid down in Smith v. Car Works, 60 Mich. 501 (27 N. W. 662, 1 Am. St. Rep. 542), and Ribich v. Smelting Co., 123 Mich. 410 (82 N. W. 279, 48 L. R. A. 649, 81 Am. St. Rep. 215). A master is. not called upon to anticipate every possible accident, and may leave an employe to learn the hazards of a business,, as he learns the business itself, from his associates and experience, where the hazards are not extraordinary. Admittedly, this master was not required'to do more than to say, ‘ ‘ If you spill iron on the floor, it will fly up, and may hurt you,” — if, indeed, more could be asked than a warning that it would fly up. The plaintiff was as much bound to-know that it might hit him in the eye as the defendant was, if he knew or had been warned that it would explode and fly if it fell upon the floor. If this plaintiff had been told that melted iron would explode when spilled, there is not the least reason to suppose that he would have quit his work at the foundry business, or refused to pass a fellow workman when carrying it. The two cases cited were-radically different from this, and both cases were so near the line that members of the court dissented. Both rest upon the principle that a novice is entitled to warning against dangers of extraordinary character, arising in each of those cases from emptying molten metal upon ice by the-injured party, which was certain to subject such person to imminent danger of severe injury or death. In the present case the danger from passing one with a ladle of metal was slight, and the consequences, as a rule, would not be extraordinary if a little metal should be spilled. -
The judgment is affirmed.
Moobe and Gbant, J J., concurred with Hookeb, C. J.